317 F.2d 926
UNITED STATES of America, Appellee,v.William Michael AUSTREW, Appellant.
No. 8621.
United States Court of Appeals Fourth Circuit.
Argued June 4, 1963.Decided June 10, 1963.

Norman N. Yankellow, Baltimore, Md.  (Court-assigned counsel), for appellant.
Daniel F. McMullen, Jr., Asst. U.S. Atty.  (Joseph D. Tydings, U.S. Atty., on brief), for appellee.
Before SOBELOFF, Chief Judge, BRYAN, Circuit Judge, and LEWIS, district judge.
PER CURIAM.


1
Notwithstanding the earnest and skillful efforts of the appellant's court-appointed counsel, we find no error in the decision of the District Court and affirm upon its opinion 202 F.Supp. 816 (D.Md.1962).


2
Affirmed.